Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 1of14P :
Defendant details g ° age ll re of 4

| Defendant details

Civil action #

20-C-26 (/business/service-of-process/Home/Search?CivilActionNumber=20-C-26)

Defendant

TRIMAC TRANSPORTATION ING. (/business/service-of-process/Home/Search?
DefendantName=TRIMAC%20TRANSPORTATION%20INC.)

Agent

Corporation Service Company

Country
US - UNITED STATES

County

Summers

Service date

Monday, September 14, 2020

Certified number

92148901125134100002765146

Delivery date
Thursday, September 17, 2020

USPS status

DELIVERED LEFT WITH INDIVIDUAL [details] (/business/service-of-
process/Home/USPSStatusDetails/262864)

City/State/Zip
Charleston, WV 25302

Was delivered

Yes

Signature image

View image (/business/service-of-process/Home/View|lmage/de89a4 7 1-f1fb-ea11

 

http://apps.sos.wv.gov/business/service-of-process/Home/Details/262864 9/21/2020
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 2 of 14 PagelD, #: 8
Defendant details Page 4 of 4

aQa7-00155df3a157)

Please note: USPS requires a signature whenever certified mail is returned to
sender. When mail from the Secretary of State is returned, it is processed and
signed by the state’s central mailing office. If your mail was intended for a private
entity (that is, anyone other than a state officer or agency) and the signature below is
that of Adam Robinson, Central Mailing Office, Danny Pauley, Jim Carter,
Ronald Kushner or State of West Virginia, then your mail was NOT DELIVERED
and will be returned to the clerk of the appropriate court.

Home (hitp:/Awww. sy wv. gov/pages/default.aspx) | Contact Us (hitp://www.sos.wv.gov/Pages/contact-
US.aSpxX) | rin Map (http://www.sos.wv.gov/Pages/sitemap.aspx) | Disclaimer
ttp:/www.sos.wv.gov/Pages/conteént-disclaimer.aspx

aot Olay aapgisng.

wesl virginia (http:/Avww.wv.gov)

State Agency Directory (fn tip: /iwww.wv.gov/Pages/agencies.aspx) | Online Services
(htip://www.wv.gov/Pages/services.as px)

http://apps.sos.wv.gov/business/service-of-process/Home/Details/262864 9/21/2020
:* To: Trimac Transportation Inc. 9

Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 3 of 14 PagelD #: 9

+ West + Virgin E- Filing Notice oe

 

“ CC-45-2020-C-26

Corporation Service Gompany Se Po ee
. 209 West Washington Street. i :
Charleston; WV 253020 7° 008. Ps Phe

 

So Dane Rheinschmidt v. ‘Michael David Ferris oe
Oy a me CC: 45- 2020-C-26 -

The Se fllowing complaint was FILED 0 on 9/3/2020 4: 56: 17 PM 7

“Notiée Date: 9/3/2020 4:56:17PM

co Sk, Poe ae “Stacy Ford
ee co "CLERK OF THE CIRCUIT” ;

_ Summers Coe

_ HINTON, WV 25951". -

ee ena on (304) 466-7103

stacy .ford@courtswv.gov’ .

" _.. Judge: Robert irons.
 
 
  

Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 4 of 14 PagelD #: 10

 
 
  

‘ "CC-45-2020-C a
Lo Summers Couhty Circuit Clerk a
Stacy Ford “

Lobe elt ntas e nten Ncl #taam Ce ra eink mete ae Annas heme fans tenemcmem Seen bt

SUMMONS

 

IN THE CIRCUIT OF SUMMERS WEST VIRGINIA
Dane Rheinschmidt v. Michael David Ferris

Service Type: Secretary of State - Certified - Including Copy Fee

NOTICE TO: Trimac Transportation Inc., Corporation Service Company, 209 West Washington Street, Charleston, WV 25302

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUE
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OF
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OF
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Jamison Cooper, 240 W Main St, Bridgeport, WV 26330

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMEN
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

SERVICE:
9/3/2020 4:56:17 PM /s/ Stacy Ford
Date Clerk

 

 

 

RETURN ON SERVICE:

[_] Return receipt of certified mail received in this office on

 

[_] | certify that I personally delivered a copy of the Summons and Complaint to

 

 

[_]Not Found in Bailiwick

 

 

Date Server's Signature
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 page ® 5 of 14 “Pagel = #:11

 

COVER SHEET

 

 

 

   

GENERAL INFORMATION

 

 

IN THE CIRCUIT COURT OF SUMMERS COUNTY WEST VIRGINIA
Dane Rheinschmidt v. Michael David Ferris

[| Business Individual []Business [V] Individual
First Plaintiff: First Defendant:

["|Govemment []Other {]Government []Other
Judge: Robert Irons

 

 

 

 

 

 

Case Type: Civil Complaint Type: Tort

Origin: [V|Initial Filing  [C]Appeal from Municipal Court [_]Appeal from Magistrate Court
Jury Trial Requested: VlYes [No Case will be ready for trial by: 10/11/2021

Mediation Requested: [¥}Yes []No

Substantial Hardship Requested: []Yes [¥]No

 

(_] Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
["] Wheelchair accessible hearing room and other facilities
(_] Interpreter or other auxiliary aid for the hearing impaired
["] Reader or other auxiliary aid for the visually impaired
[_] Spokesperson or other auxiliary aid for the speech impaired

{_] Other:

 

[-] Lam proceeding without an attorney

Ihave an attorney: Jamison Cooper, 240 W Main St, Bridgeport, WV 26330 *

 
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 6 of 14 PagelD #: 12

 

 

 

| SERVED PARTIES
Name: Michael David Ferris

Address: 595 Charles Avenue, Green River WY 82935

Days to Answer: 20 Type of Service: Plaintiff - Private Process Server

Name: Trimac Transportation Inc.

Address: Corporation Service Company 209 West Washington Street, Charleston WV 25302

Days to Answer: 30 Type of Service: Secretary of State - Certified - Including Copy Fee
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 7 of 14 PagelD #: 13

epee mene tc meng mn ampronaninee i en en  te  eH wer tse gtr,

FILED [' 9/3/2020 4: 56 PM
CC-45-2020-C:26.

oN -Sumimers County. Circhit it Cet
‘Stacy J Ford...

  
    

IN THE CIRCUIT COURT OF SUMMERS COUNTY, WEST VIRGINIA

DANE RHEINSCHMIDT
and DINAH RHEINSCHMIDT,

Plaintiffs,

vs. Civil Action No. 20-C-

MICHAEL DAVID FERRIS and
TRIMAC TRANSPORTATION INC., a foreign
corporation authorized to do business in the State of
West Virginia,
Defendants.
COMPLAINT

COMES NOW Plaintiff Dane Rheinschmidt and Dinah Rheinschmidt, and states, for their

complaint, as follows.
Parties

l. Plaintiff Dane Rheinschmidt is an individual who resides in Muscle Shoals,
Alabama.

2. Plaintiff Dinah Rheinschmidt is an individual who resides in Muscle Shoals,
Alabama.

3. Plaintiff Dane Rheinschmidt and Plaintiff Dinah Rheinschmidt are, and at all
times relevant to the allegations contained herein were, married to each other.

4, Defendant Michael David Ferris is an individual who, upon information and
belief, resides in Green River, Wyoming.

5. Defendant Trimac Transportation, Inc. (“Trimac”) is a foreign corporation. At all

times relevant hereto, Defendant Trimac was authorized to do business in, and doing business in,

the State of West Virginia.
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 8 of 14 PagelD #: 14

6. At all times relevant hereto, Defendant Michael David Ferris was doing business
in the State of West Virginia, acting as the agent, servant or employee of Defendant Trimac and
acting within the scope of his employment and/or agency relationship with Defendant Trimac
and/or at Defendant Trimac’s direction and under its control.

Jurisdiction and Venue

7. Plaintiffs repeat and reallege the allegations contained in the paragraphs
numbered | through 6 above as if fully restated herein.

8. Jurisdiction and venue are proper in this Court as Defendant Trimac is a foreign
corporation doing business in every county in this State, including Summers County, and the
accident forming the basis of this complaint and the causes of action alleged herein occurred in
West Virginia. .

Factual Background

9. Plaintiffs repeat and reallege the allegations contained in the paragraphs
numbered 1 through 8 above as if fully restated herein.

10.  Onor about September 5, 2018, Plaintiff Dane Rheinschmidt was operating a
tractor trailer on Interstate 64, eastbound, at or near mile marker 145.

11.  Atthe approximate time and date alleged in paragraph 9 above, Plaintiff Dane
Rheinschmidt observed that a motor vehicle accident had recently occurred. In order to stop to
render aid, Plaintiff Dane Rheinschmidt pulled the tractor trailer that he was operating off of the

‘roadway to the right shoulder as far as possible and turned on his emergency flashers.
12. After rendering assistance, Plaintiff Dane Rheinschmidt returned to his vehicle

and entered the driver’s seat of the same.

Complaint
Rheinschmidt, et al. v Ferris, et al.
Page 2 of 8
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 9 of 14 PagelD #: 15

13. Shortly thereafter, and while the Plaintiff Dane Rheinschmidt’s tractor trailer
remained on the shoulder with its flashers illuminated, a 2016 Freightliner tractor trailer operated
by Defendant Michael David Ferris, under Defendant Trimac’s DOT number, 0036431, which
was traveling in the truck lane of Interstate 64 in an easterly direction struck the rear end of the
tractor trailer operated by Plaintiff Dane Rheinschmidt.

14. The collision caused disabling damage to the tractor trailer operated by Plaintiff
Dane Rheinschmidt and to the Defendant Trimac tractor trailer operated by Defendant Michael
David Ferris.

15. In the operation of the Defendant Trimac tractor trailer as aforesaid, Defendant
Michael David Ferris failed to exercise due care; failed to operate the vehicle at a safe speed; failed
to keep a proper lookout; failed to keep a proper and safe distance from the vehicle in front of the
vehicle that he was operating; failed to move from the truck lane to the open lane to his left; and
otherwise violated the standards and laws concerning operation of motor vehicles in the State of
West Virginia, all in violation of applicable standards, statutes, ordinances and rules of the road,
and all constituting negligence on his. part.

16. That the force of the impact between the aforementioned vehicles was so severe as

to cause bodily injuries to Plaintiff Dane Rheinschmidt.

, COUNT 1
(Negligence Against Defendant Michael David Ferris)
17. Plaintiffs repeat and reallege the allegations contained in the paragraphs
numbered | through 16 above as if fully restated herein.
18. Defendant Michael David Ferris’ conduct, as set forth herein, constitutes

negligence in the operation of a tractor trailer on the highway, including but not limited to the

Complaint
Rheinschmidt, et al. v Ferris, et al.
Page 3 of 8
Case 5:21-cv-00096 Document1-1 Filed 02/05/21 Page 10 of 14 PagelD #: 16

following: failed to exercise due care; failed to operate the vehicle at a safe speed; failed to keep
a proper lookout; failed to keep a proper and safe distance from the vehicle in front of the vehicle
that he was operating; failed to move from the truck lane to the open lane to his left; and
otherwise violated the standards and laws concerning operation of motor vehicles in the State of
West Virginia, all in violation of applicable standards, statutes, ordinances and rules of the road,
and all constituting negligence on his part.

19. Defendant Michael David Ferris’ negligent conduct, as described herein, was a
direct and proximate cause of the serious personal bodily injuries sustained by Plaintiff Dane
Rheinschmidt, |

20, Asa further direct and proximate result of Defendant Michael David Ferris’
negligent conduct, Plaintiff Dane Rheinschmidt has suffered, and will continue to suffer, from
pain and suffering, loss of enjoyment of life, aggravation, annoyance, inconvenience, emotional
distress and mental anguish, and have incurred, and will continue to incur, medical expenses, lost
wages, and other out-of-pocket expenses.

WHEREFORE, Plaintiff Dane Rheinschmidt demands judgment against Defendant
Michael David Ferris for all damages that Plaintiff Dane Rheinschmidt has sustained as a result
of the negligent conduct of said Defendant, together with pre-judgment and post-judgment
interest thereon; for all costs and attorneys’ fees incurred in pursuit of this action to which he is
entitled by law; and for such other relief as this Court deems proper.

COUNT 2
(Negligent Supervision and Entrustment Against Defendant Trimac)

21. Plaintiffs repeat and reallege the allegations contained in the paragraphs

numbered | through 20 above as if fully restated herein.

Complaint
Rheinschmidt, et al. v Ferris, et al.
Page 4 of 8
Case 5:21-cv-00096 Document1-1 Filed 02/05/21 Page 11 of 14 PagelD #: 17

22.  Atall relevant times, Defendant Trimac had a duty to adequately train and
supervise Defendant Michael David Ferris in the safe operation of a tractor trailer on the
highway.

23. As the operator of a commercial tractor trailer, Defendant Michael David Ferris
required adequate training and supervision pertaining to keeping a proper lookout; paying
attention to and heeding hazard warnings, including illuminated flashers on other vehicles;
making appropriate lane changes; and avoiding striking other vehicles in the roadway.

24. Defendant Trimac breached its duty by failing to adequately train and supervise
Defendant Michael David Ferris in the safe operation of a tractor-trailer on the highway.

25. Notwithstanding Defendant Michael David Ferris’ inadequate training and
supervision, Defendant Trimac knowingly allowed him to operate the tractor-trailer on
September 5, 2018.

26.  Asaresult of Defendant Trimac’s negligent training and supervision of Defendant
Michael David Ferris, he operated the subject tractor trailer in a negligent manner on September
5, 2018, by failing to keep a proper lookout; failing to pay attention to and heed hazard warnings;
failing to make appropriate lane changes; failing to avoid striking other vehicles in the roadway;
and in other respects.

27. Defendant Trimac knew, or should have known, that Defendant Michael David
Ferris was not sufficiently skilled, trained, or supervised for the safe operation of the subject
tractor trailer on September 5, 2018.

28. Defendant Trimac’s negligent training and supervision of Defendant Michael
David Ferris, combined with said Defendant’s negligent entrustment of the subject tractor trailer

to Defendant Michael David Ferris on September 5, 2018, was a proximate cause of the personal

Complaint
Rheinschmidt, et al. v Ferris, et al.
Page 5 of 8
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 12 of 14 PagelD #: 18

‘

bodily injuries sustained by Plaintiff Dane Rheinschmidt, requiring past, present and future
" medical treatment, and causing other injury, damages, losses and harm as indicated in Count |
above.

WHEREFORE, Plaintiff Dane Rheinschmidt demands judgment against Defendant
Trimac for all damages that they have sustained from the subject motor vehicle collision as a
result of said defendant’s negligent training and supervision of Defendant Michael David Ferris,
and said Defendant’s negligent entrustment of the subject tractor trailer to Defendant Michael
David Ferris on September 5, 2018, together with pre-judgment and post-judgment interest
thereon, for all costs and attorney fees incurred in pursuit of this action to which he is entitled by
law; and for such other relief as this Court deems proper.

COUNT 3
(Loss of Spousal Consortium Claim Against All Defendants)

29. Plaintiffs repeat and reallege the allegations contained in the paragraphs
‘numbered 1 through 28 above as if fully restated herein.

30. At the time of the September 5, 2018, collision at issue in this civil action,
Plaintiff Dane Rheinschmidt was married to his wife, Plaintiff Dinah Rheinschmidt.

31. During the course of her marriage with Plaintiff Dane Rheinschmidt, Plaintiff
Dinah Rheinschmidt depended on her husband for services, society, and companionship as is
customary in a marital relationship.

32. Asadirect and proximate result of the serious and personal bodily injuries that
Plaintiff Dane Rheinschmidt sustained in the subject motor vehicle accident, he is no longer able
to provide the services, society and companionship that once defined his marriage to Plaintiff
Dinah Rheinschmidt.

Complaint

Rheinschmidt, et al. v Ferris, et al.
Page 6 of 8
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 13 of 14 PagelD #: 19

WHEREFORE, Plaintiff Dinah Rheinschmidt demands judgment against Defendants
| Michael David Ferris and Trimac for all loss of consortium damages she has sustained as a result
of the injuries that her husband sustained in the subject collision, together with pre-judgment and
post} udgment interest thereon; for all costs and attorney fees incurred in pursuit of this action to
which he is entitled by law; and for such other relief as this Court deems proper.

COUNT 4
(Vicarious Liability of Defendant Trimac)

33. Plaintiffs repeat and reallege the allegations contained in the paragraphs
numbered | through 32 above as if fully restated herein.

34. Defendant Michael David Ferris was, at all relevant times, a paid employee and/or
agent of Defendant Trimac and was authorized to operate the Defendant Trimac tractor trailer on
its behalf.

35. Defendant Trimac had the right to control the work being performed by Defendant
Michael David Ferris including setting compensation, determining when the work would begin,
determining when the work was to be completed, determining the manner in which the work was
to be performed, determining which vehicle would be used for the work, managing the load
carried on various trips, and determining what safety precautions and training would be required
for the work to be performed.

36. As alleged in Count 1 above, Defendant Michael David Ferris’ conduct was
negligent, and that negligence was the proximate cause of injuries, harm, damages and loss to
Plaintiff Dane Rheinschmidt and Plaintiff Dinah Rheinschmidt.

37. Defendant Trimac is vicariously liable to Plaintiff Dane Rheinschmidt and
Plaintiff Dinah Rheinschmidt for the negligent conduct of its employee, servant and/or agent,

Defendant Michael David Ferris.
Complaint
Rheinschmidt, et al. v Ferris, et al.
Page 7 of 8
Case 5:21-cv-00096 Document 1-1 Filed 02/05/21 Page 14 of 14 PagelD #: 20

. 38. Additionally, by vistue of his status as operator of the Defendant Trimac tractor:
trailer, ander Defendant Temi’ $ bor number Defendant Trimac | is vicariously liable for the: |
| negligence of Defendant Michael David Fi ertis. as alleged hereinabove,

"WHEREFORE, Plaintiff Dane Rheinschmide and Plaintiff Dinah Rheinschmid demand .
‘ie Dinah aie -_ stistained asa result of the negligent conduct of said
7 Defendants together with prejudgment and post judement interest thereon: for all eet and
atiomeys? fees inciied in n pursuit of this action to. whieh they a are entit led ay la and for such »
| “other 1 relief as this Court. deems prop, ” a
a | - | Suny Demand

Plinifis demand a trial by jury.”

 

 

Dye. C. Cooper wba No. “5476).
d oper(@cooperlawwy, éom
_ Jamison H. Cooper (WV Bar'No. 3043)
- jamicooper@cooperlawwv.con. |
‘Cooper Law Offices, PLLC
240 West Main Street ~
. : Bridgeport, WV 263 30.
T: .(304)842-0505 > 0
F: (3.04). 842-0544 oe +
- Counsel for Plaintiffs

Complaint -. -
Rheinschmidt, et al. v Ferris, et al.
Page 8 of 8
